Citation Nr: 1452116	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-07 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and daughter.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from July 1950 to June 1954 and from July 1956 to July 1960.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss is related to service.

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the October 2014 Board hearing, the Veteran testified that he has had hearing loss and tinnitus continuously since 1959 (in-service).  He stated that he had "severe noise exposure" from working with a run-up F-86 engine sled.  Tr. 7-8.  During the hearing, the Veteran's daughter also testified to her father's current hearing difficulties.  

The Board finds that the Veteran is competent to report symptomatology including difficulty hearing and ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994).   The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of acoustic trauma.  See DD Form 214 showing his military occupational specialty in the Air Force as an electronic fuel repairman, suggesting that he consistently worked around aircraft.  Finally, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  There is no competent medical evidence contradicting the Veteran's (or his daughter's) statements and testimony suggesting continuity of hearing loss and tinnitus since service.  The Board finds no reason to question the Veteran's testimony under oath.

Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


